i                         i
jz,   ,~                 t
                                                                   ..\_
p                                                                     \       ‘-
 &I
 r,                  OFFXCE OF THE AITORNEY       GENERAL OF TEXAS
 t                                       AUSTIN




           Bonorable  P. 33. Edwarda, Chairman,
           State Pink BoXlTorm CoaanLssion
           P. 0. BOS I.581
           San hntonio,  Taras

           Dear   kr.   Edmwds:         OpiniOB   @O. O-




                                                              zwd map he bc
                                                              areling expenses
                                                            his   regular    saSaryt


                                                             s Department          oon-
           aarning      the abo                              following      letterqt,

                                                      has arisen, can
                                                      com5ission or
                                                      the State Depart-
                                                   eivo an annual
                                                   lug espmsee.       I
                                                   er of the Texas
                                                   1 do not receive
                                          ry aa P m%ber of the
                                          ere not a lsember of the.
                                      uld be rty duty as Chief In-
                                     Fink Bollror%    Division   oT tbe
                                   nt 0P Agriculture      to attend
                  hearings   of the Pink Uollaorra     Comlssion     to
                  give expert    testimny     ana roald,    of ccurm,
                  receive   a regular    salary  and expenses.      The
                  questions   aret

                       '1.    Can I smve as a cret;;bor Gf' ehe Stats
                  Pink Boll~rorr  CoMILission while being elrploy&
                  by ths State Department     ot' AgriouIturs, and
Bonarable          8,        8.   EdranisI    GhaintPn,   page   2




        draw nq regular   salary                 sn3 nece8saFy
        traveling  expenses?

                  Can I serve as a t;esjber of the
                       “2.
        convcfasionif I drew only my regntar   sal-
        ary but no travclinf: all~wrncc  erOm the
        state of TexasP

                       Your       questions   should   bu anewred     ir:   the nega-
tiTe.

                       Seation   33 of Article  XVI of           the Constitution,
insof’u           as    pertinent,   IS 88 f0llOTSr


          shalt
                @The aaoounting
                 neither
          the .treasury in faror
          salary
          S~pdH&G,
                  or uo~penertion

          other offLce
          profit,
          l   l
                       vba              hold6
                                 officers of this State
                          draw nor pay a warrant upon
                                                0P any pemon,

                                rlt the SapLB tfSi:e
                         or pos%tian of honor,
                   udder this Stat8~ or the United
                   +,*
                                                       SW
                                                   trust   or
                                                         States,
                                                                tar
                                                 as agent, 0Pftaer
                                                           or




           You, as an eniployee of the State Dapartaent       of
A@iCUl turt,   rec%i~ve en annual salary   end neuessary   travel-
ing expenses which are,    of course,  paid out OP the State
treasury  upon the warrant of the amounting      ofPicers    OS the
State.   You areI thercfor~e,  an leppeintee*,   rithin   the nean-
ing of Section    33,

             2lec~berahI.p in the State F-ink Bollwarm Ccmassion
is,   we think,   an office   under this State,     but ah~ether so OP
not it is at least       a lposition-* of honor and trust,       within
the u.oaniug of Yecticn      3.3, and the drawing    or payment of a
warrant   uyc;n the treasury     in pour favor    on account af either
offioe,   appointmnt      cr position   is plainly    Portidder:  during
 the tir;e tie ~10 occupies   such dual pGSitiOn6.

            This has been the uairorra hoMing          ul” this Dryapt-
Eerrt for &any years,     beginniug     perbaps aith   the celebrated
holUng    of First  Assistant     C. LL. Cureton,    the late Chief
Justi     UP thz r;u>rci;.c Court,     in the aatter   of Lieut.enant
Governor   Will 5. kagts’     servin::   as Prcf ee%:cr OC Jourr:allsm
in the StatC Unip+PSity,       While at tb5 sawe $in:c I~aldlng his
dPi.ce   of iAcut~mar!t tiev3rmr       uf Texas,  in the ciurse    of
which ocinicn Judge Curetoo said:
sonorable   ii. B. Edwards, Chairman, pitge 3




           #It is very      clear,   thereeorz,    that b;r.
     byea   so long as      he is Lieutenant     Gofernor
     could not under       the Constltutlr’m    drw    pay
     Proru the State,      ns (3) ng:?nt, (2) officer,
     (3) appointee    of     thr Stat*.

            ‘As we hape before endeavorel         to shoa
      that  a professor in the University         of Texas
      is an appointee,   or ia a liaited   sense    an
      agent, A@. )tayos could,not   draw a salary
      Pron the State as Professor     of Journalist
      in &ha University.

             *rite aonveroe    of the above proposl-
      tion Is also true,       zuxl, therefore,   Yr.
      &ayes,    uo long as he was the agent or ap-
      pointee of the stat4 aa a Professor          of
      Journ;llise   in the Unltersitg,       couki not
      draw his pay as Lieutenant        Cio~ernor of
      the State,     that  baing an offic43 rithin
      the meanin       0P the Constitution.

           lTherefore    should &‘A-. Lnyes accept
      the position    of PraPessor    aP Journalism
      in the University     ami at the s91ce t&w
      hold ami esercisc     tha dut.ties OP the of-
      Pice of Lieutenant     Govsrnar,   he could
      3ot dron pay lor P_tther such 0Pt’ice or
      such p05ition.a      (Gpinions   Attorney   Gener-
      al 1912-1914,    p. 853).